21-10699-dsj         Doc 96      Filed 06/30/21 Entered 06/30/21 10:42:02             Main Document
                                               Pg 1 of 9
                                          PRESENTMENT DATE:         July 14, 2021 at 12:00 p.m. (Eastern Time)
                                         OBJECTION DEADLINE:        July 14, 2021 at 11:00 a.m. (Eastern time)

TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger
Brian F. Shaughnessy
Minta J. Nester

Attorneys for Albert Togut,
Not Individually But Solely in His Capacity
as Chapter 7 Interim Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :
KOSSOFF PLLC,                                                  :   Case No. 21-10699 (DSJ)
                                                               :
                                       Debtor.                 :
                                                               :
---------------------------------------------------------------x

                   APPLICATION FOR ENTRY OF AN ORDER
              AUTHORIZING THE CHAPTER 7 INTERIM TRUSTEE TO
           RETAIN GRAY & COMPANY, LLC AS HIS FINANCIAL ADVISOR

TO THE HONORABLE DAVID S. JONES,
UNITED STATES BANKRUPTCY JUDGE:

                 ALBERT TOGUT, not individually, but solely in his capacity as the

Chapter 7 Interim trustee (the “Trustee”) of the estate of Kossoff PLLC (the “Debtor”) in

the above-captioned case (the “Chapter 7 Case”), by his attorneys, Togut, Segal & Segal

LLP (the “Togut Firm”), makes this application (the “Application”) for entry of an order

substantially in the form annexed hereto as Exhibit A (the “Proposed Order”), pursuant

to sections 327(a) and 328 of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 2014-1 of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Bankruptcy Rules”), authorizing the Trustee to retain and employ Gray &

Company, LLC (“G&CO”) as his financial advisor. In support of the Application, the
21-10699-dsj        Doc 96   Filed 06/30/21 Entered 06/30/21 10:42:02       Main Document
                                           Pg 2 of 9



Trustee respectfully submits the declaration of Stephen Gray annexed hereto as Exhibit

B (the “Gray Declaration”), and respectfully states:

                               JURISDICTION AND VENUE

               1.      The United States Bankruptcy Court for the Southern District of

New York (the “Court”) has jurisdiction over this Application pursuant to

28 U.S.C. § 1334 and the “Amended Standing Order of Reference” for the Southern

District of New York, dated January 31, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b). Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

               2.      The relief sought herein is based upon sections 327(a) and 328 of

the Bankruptcy Code, Bankruptcy Rule 2014, and Local Bankruptcy Rule 2014-1.

                                      BACKGROUND

               3.      Prior to the Petition Date, the Debtor operated as a law firm with

offices located at 217 Broadway, New York, New York 10007.

               4.      On April 13, 2021 (the “Petition Date”), certain creditors of the

Debtor filed an involuntary petition for relief under Chapter 7 of the of the Bankruptcy

Code against the Debtor in this Court.

               5.      On May 11, 2021, this Court entered the Order for Relief and Order to

File Schedules and Other Documents [Docket No. 14] (the “Order for Relief”). The Order

for Relief directs the Debtor to file “all schedules, statements, lists and other documents

that are required under the Bankruptcy Rules and Local Bankruptcy Rules (the

“Schedules”) no later than May 25, 2021.

               6.      On May 12, 2021 (the “Appointment Date”), the Trustee was

appointed as the Chapter 7 Interim Trustee of the Debtor (see Docket No. 15), accepted

his appointment, and duly qualified.


                                               2
21-10699-dsj         Doc 96     Filed 06/30/21 Entered 06/30/21 10:42:02                  Main Document
                                              Pg 3 of 9



                7.       The Debtor has not yet filed any of the Schedules. Mitchell Kossoff,

the Debtor’s only known managing member, is reportedly the subject of criminal

investigations being conducted by the Manhattan District Attorney and the United

States Attorney for the Eastern District of New York, and Kossoff has asserted a blanket

Fifth Amendment privilege as a basis for his refusal to prepare the Schedules or

otherwise cooperate with the Trustee absent a grant of immunity.1

                8.       Kossoff’s criminal counsel has advised this Court and the Trustee

that those law enforcement agencies seized books and records of the Debtor prior to the

Appointment Date.

                9.       However, the Trustee understands that transfers may have been

made by the Debtor prior to the Petition Date that may be avoidable and recoverable,

and that other claims may exist in favor of the Debtor’s estate. Indeed, former clients of

the Debtor have asserted that the Debtor and Kossoff have failed to account for client

escrow funds totaling approximately $17 million.

                10.      On May 24, 2021, the Court entered the Order Authorizing Trustee to

Issue Subpoenas and Obtain Testimony and for Injunctive Relief [Docket No. 27] (the “Rule

2004 Order”). Among other things, the Rule 2004 Order authorizes the Trustee to issue

subpoenas and obtain information in connection with his investigation of the Debtor’s

affairs. As of the date hereof, the Trustee has issued approximately 30 subpoenas

pursuant to the Rule 2004 Order as part of his attempts to investigate the Debtor’s

affairs, without any cooperation from the Debtor or Kossoff.




1
    On June 25, 2021, the Court entered the Order Designating Mitchell H. Kossoff as the Responsible Officer of
    the Debtor [Dkt No. 93].


                                                      3
21-10699-dsj       Doc 96      Filed 06/30/21 Entered 06/30/21 10:42:02                Main Document
                                             Pg 4 of 9



                11.     As a result of the foregoing, the Trustee requires the assistance of

professionals who can help with his investigation:2 a financial advisor; forensic

accountants; and an investigative firm. By this Application, the Trustee seeks

authorization to retain G&CO as his financial advisor to assist in his investigation of the

Debtor’s financial affairs, assets, and liabilities.

                                        RELIEF REQUESTED

                12.     The Trustee seeks entry of the Proposed Order pursuant to

sections 327(a) and 328 of the Bankruptcy Code, Bankruptcy Rule 2014, and Local

Bankruptcy Rule 2014-1, authorizing him to retain and employ G&CO to perform

financial advisory services requested by the Trustee during this Chapter 7 Case.

                                  SERVICES TO BE RENDERED

                13.     The services that G&CO will render will include (collectively, the

“Services”):

                        a.       assisting the Trustee in identifying potential sources
                                 of information and recoveries;
                        b.       assisting in the analysis of the financial affairs and
                                 history of the Debtor;
                        c.       assisting in the evaluation, as necessary, of the
                                 physical existence of all material assets and liabilities
                                 of the Debtor;
                        d.       analyzing transactions for periods as directed by the
                                 Trustee and identifying potential avoidable transfers
                                 and/or other potential causes of action; and
                        e.       providing such other financial advisory services
                                 required by the Trustee in the interests of the Debtor’s
                                 estate.




2
    On June 15, 2021, the Court entered an order authorizing the Trustee’s retention of the Togut Firm [Dkt.
    No. 72].


                                                     4
21-10699-dsj     Doc 96    Filed 06/30/21 Entered 06/30/21 10:42:02          Main Document
                                         Pg 5 of 9



               14.   G&CO will work with the Trustee and his other professionals,

including, but not limited to, Verdolino & Lowey, P.C. (“V&L”), the Trustee’s proposed

forensic and tax accountants, in a manner that is coordinated with the services to be

provided by the Trustee’s other professionals.

                               G&CO’S QUALIFICATIONS

               15.   As detailed in the Gray Declaration, G&CO has extensive

experience working in bankruptcy and distressed business situations. G&CO routinely

provides restructuring and fiduciary professional services to clients in and out of

bankruptcy. As part of those services, Stephen Gray (“Gray”), the sole member and

employee of G&CO, has served as a trustee, receiver, examiner, restructuring advisor

and independent director in numerous cases and matters throughout the United States,

including cases in the Southern District of New York.

               16.   The Trustee seeks to retain and employ G&CO as his financial

advisor because of, among other reasons: (i) G&CO’s diverse experience and extensive

knowledge in the fields of bankruptcy and financial advisory services; (ii) Gray’s

extensive experience working with V&L in other matters unrelated to this case; and

(iii) G&CO’s ability to complement (without duplicating) V&L’s provision of forensic

accounting services. Accordingly, the Trustee expects to receive efficient, cooperative,

and non-duplicative services from G&CO, V&L and his other retained professionals.

                                  DISINTERESTEDNESS

               17.   The Debtor has not yet prepared or filed the Schedules. However,

to the best of the Trustee’s knowledge, and based upon the Gray Declaration:

(a) G&CO does not have any connections with the Debtor, its known creditors, any

other parties-in-interest, or their respective attorneys that constitute a conflict of

interest; and (b) Gray is not a relative of the United States Trustee or of any known


                                              5
21-10699-dsj     Doc 96    Filed 06/30/21 Entered 06/30/21 10:42:02        Main Document
                                         Pg 6 of 9



employee in the office thereof, or any United States Bankruptcy Judge for the Southern

District of New York.

               18.   To the best of the Trustee’s knowledge, and based upon the Gray

Declaration, G&CO does not hold or represent any interest adverse to the Debtor’s

estate with respect to the matters in which G&CO will be employed, in accordance with

section 327 of the Bankruptcy Code.

               19.   To the best of the Trustee’s knowledge, and based upon the Gray

Declaration, G&CO is a “disinterested person” as that term is defined in section 101(14)

of the Bankruptcy Code.

               20.   G&CO has not provided, and will not provide, any professional

services to the Debtor, its known creditors, other parties-in-interest, or their respective

attorneys or accountants with regard to any matter related to this Chapter 7 Case.

                          PROFESSIONAL COMPENSATION

               21.   Pursuant to section 328(a) of the Bankruptcy Code, the Trustee may

retain G&CO on any reasonable terms and conditions. The Trustee respectfully submits

that the most reasonable terms and conditions are the hourly rates charged by G&CO in

the ordinary course to its other clients on a daily basis in a competitive market for

financial advisory services. Therefore, the Trustee and G&CO have agreed that G&CO

will be paid its customary hourly rate of $850 for services rendered, and that G&CO will

be reimbursed according to its customary reimbursement policies.

               22.   Pursuant to section 330(a)(1)(A) of the Bankruptcy Code, the Court

may award reasonable compensation for actual and necessary expenses and services

rendered in conjunction with this Chapter 7 Case. The Trustee has concluded that the

hourly rate charged by Gray, G&CO’s sole member, and its reimbursement policies are




                                              6
21-10699-dsj     Doc 96    Filed 06/30/21 Entered 06/30/21 10:42:02        Main Document
                                         Pg 7 of 9



what the general marketplace pays G&CO for financial advisory services in other

matters, and thus are reasonable.

               23.    To the extent that Gray is not performing any of the Services while

traveling, the Trustee has agreed that his travel time shall be billed at one-half of the

applicable hourly rate.

               24.    The Trustee has also agreed that out-of-pocket expenses (including

photocopying, travel expenses, long distance telephone calls, postage, express mail and

messenger charges, computerized research services, expenses for “working meals” and

telecopier charges, etc.) incurred by G&CO in providing services will be billed at the

actual amounts incurred except for telecopier charges, consistent with the Local

Bankruptcy Rules.

               25.    The Trustee understands that G&CO intends to apply to the Court

in this Chapter 7 Case for the allowance of compensation for professional services

rendered and reimbursement of actual and necessary expenses incurred in accordance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Bankruptcy Rules, and any interim compensation procedures order approved by the

Court in this Chapter 7 Case. G&CO has agreed to accept as compensation such sums

as may be allowed by the Court and understands that interim and final fee awards are

subject to approval by the Court.

                     AVOIDANCE OF DUPLICATION OF SERVICES

               26.    G&CO’s Services will be limited to assisting the Trustee and his

professionals in providing financial advisory services and they will not be duplicative

of any services that are being provided by any of the Trustee’s other retained

professionals. The Trustee and G&CO will work with the Trustee’s other professionals

to ensure clear delineations of their respective roles to prevent duplication of services


                                              7
21-10699-dsj     Doc 96       Filed 06/30/21 Entered 06/30/21 10:42:02   Main Document
                                            Pg 8 of 9



and to ensure this Chapter 7 Case is administered in the most efficient fashion as is

possible.

                                 NUNC PRO TUNC RELIEF

               27.   The Trustee asked G&CO to perform services to assist in the

investigation of the Debtor’s affairs beginning on the Appointment Date.

Consequently, the Trustee respectfully requests that the retention of G&CO be effective

nunc pro tunc to the Appointment Date, when G&CO began to provide services for the

Trustee.

                                          NOTICE

               28.   Notice of this Application has been given to: (i) the United

States Trustee; (ii) the Debtor; (iii) G&CO; (iv) the Manhattan District Attorney; (v)

the United States Attorney for the Eastern District of New York; and (vi) all parties who

have filed a Notice of Appearance in this Chapter 7 Case. The Trustee submits that

under the circumstances, no other or further notice need be given.

                                    NO PRIOR REQUEST

               29.   No previous application for the relief sought herein has been made

to this or any other court.

                                 [Concludes on Following Page]




                                              8
21-10699-dsj     Doc 96   Filed 06/30/21 Entered 06/30/21 10:42:02      Main Document
                                        Pg 9 of 9



                                    CONCLUSION

               WHEREFORE, the Trustee respectfully requests entry of an Order

authorizing the Trustee to retain and employ G&CO as his financial advisor, together

with such other and further relief as the Court deems is just and proper.

DATED: New York, New York
       June 30, 2021

                                         ALBERT TOGUT
                                         Not Individually But Solely in His
                                         Capacity as Chapter 11 Trustee
                                         By His Attorneys,
                                         TOGUT, SEGAL & SEGAL LLP
                                         By:

                                         /s/ Neil Berger
                                         NEIL BERGER
                                         BRIAN F. SHAUGHNESSY
                                         MINTA J. NESTER
                                         One Penn Plaza, Suite 3335
                                         New York, New York 10119
                                         (212) 594-5000




                                            9
